Citation Nr: 0617101	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  05-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for headaches.  

2.  Entitlement to a compensable rating for bilateral tinea 
pedis.

3.  Entitlement to a rating in excess of 10 percent for 
lumbar spine disability.  

4.  Entitlement to a compensable rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 2000 to December 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran currently has noncompensable ratings for 
headaches, bilateral tinea pedis, and a left knee disability, 
and a 10 percent rating for a lumbar spine disability.  He 
contends that his conditions merit increased ratings.  
Further development is needed on these claims.  

At his hearing, the veteran testified that he has been 
treated for his headaches at the VA clinic in Gadsden, 
Alabama.  These records are not associated with the file.  
Consequently, the record on appeal is deficient in that it 
lacks potentially relevant evidence which could reveal 
information essential to the determination whether relief can 
be granted to the veteran.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  These records should be obtained.  

The veteran also testified that the current symptoms of his 
bilateral tinea pedis and lumbar spine disability are worse 
than those depicted during the 2004 VA examination.  
Therefore, a contemporaneous and thorough VA examination is 
required to determine the severity of each.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Finally, another VA examination is needed to determine the 
severity of the left knee disability.  The VA examination 
currently on record did not fully address the veteran's 
functional limitation.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that 38 C.F.R. §§ 4.40, 4.45, were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical examination 
... so that the evaluation of the claimed disability will be 
a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The RO should request copies of all 
relevant treatment records which are not 
currently associated with the claims 
folder, particularly treatment records 
from the VA clinic in Gadsden, Alabama. 

2.  The veteran should be scheduled for a 
VA examination to determine whether the 
veteran currently has bilateral tinea 
pedis, and, if so, what the severity of 
his bilateral tinea pedis is.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  

3.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his lumbar spine disability.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

4.  The RO should schedule the veteran for 
an examination to determine the extent of 
his left knee disability.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
conduct range of motion testing and all 
other appropriate testing including X-
rays, if indicated.  The examiner is 
requested to identify all symptoms related 
to the veteran's left knee, including any 
laxity, stiffness, instability, arthritis, 
or any other manifestation of disability.  
Additionally, the examiner is requested to 
offer an opinion as to the functional 
limitation caused by pain in the veteran's 
left knee, including during flare- ups and 
including any pain that radiates.  The 
examiner should describe any anatomical 
changes or functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The examiner 
should specify any functional loss due to 
pain or weakness and document all 
objective evidence of these symptoms.  The 
examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbation of symptoms.  To the extent 
possible, the examiner should attempt to 
portray the above referenced findings 
concerning functional loss in terms of 
additional loss of motion of the left 
knee.  See, 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), DeLuca v. Brown, 8 Vet. App. 202, 
at 204-206, 208 (1995).  A complete 
rationale for the opinions given should be 
provided.

5.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





